DETAILED ACTION
Claims 21-45 are pending and have been examined.
Claims 1-20 were canceled by preliminary amendment.
This application is a Continuation of 16/225,214, now US 11,005,907.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24-27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of U.S. Patent No. 11,005,907. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the instant applications claims as cited below.

As to Claim 21, US 11,005,907 discloses an apparatus for a transmitter, comprising circuitry arranged to: 
generate a link layer control protocol (LLCP) packet, the LLCP packet to include indications of control information for a display stream (Claims 1 and 2); 
generate a plurality of multi-stream transport packets (MTPs), the plurality of MTPs to include indications of display data for the display stream (Claims 1 and 3), and 
compose a link layer frame from the LLCP packet and the plurality of MTPs (Claim 1), 
wherein the display stream is a single stream transport (SST) mode display stream or a multi-stream transport (MST) mode display stream (Claim 4).

As to Claim 22, US 11,005,907 discloses the apparatus of claim 21, 
the circuitry arranged to transmit the link layer frame to a sink device via a display interconnect (Claim 1).

As to Claim 24, US 11,005,907 discloses the apparatus of claim 21, 
wherein each of the plurality of MTPs comprise 64 symbols (Claim 5).

As to Claim 25, US 11,005,907 discloses the apparatus of claim 24, 
wherein each of the plurality of MTPs comprise indications of display data for a plurality of display streams, the display stream a one of the plurality of display streams (Claim 6).

As to Claim 26, US 11,005,907 discloses the apparatus of claim 25, 
wherein each of the plurality of MTPs comprise padding symbols at the end of the packet (Claim 6).

As to Claim 27, US 11,005,907 discloses the apparatus of claim 21, 
the circuitry arranged to encode the plurality of MTPs with a 128 bit/132 bit encoding scheme (Claim 7).

As to Claim 41, US 11,005,907 discloses at least one non-transitory machine-readable storage medium comprising instructions that when executed by circuitry of at a platform component, cause the circuitry to: 
generate a link layer control protocol (LLCP) packet, the LLCP packet to include indications of control information for a display stream (Claims 10 and 11); 
generate a plurality of multi-stream transport packets (MTPs), the plurality of MTPs to include indications of display data for the display stream (Claims 10 and 12), and 
compose a link layer frame from the LLCP packet and the plurality of MTPs (Claim 10), 
wherein the display stream is a single stream transport (SST) mode display stream or a multi-stream transport (MST) mode display stream (Claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-36 and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0115192 A1 (Hunkins et al.), in view of US 2019/0132229 A1 (McCormack et al.).

As to Claims 21, 31 and 41, Hunkins et al. disclose an apparatus for a transmitter, comprising circuitry arranged to; a method for a transmitter; and at least one non-transitory machine-readable storage medium, respectively, 
generate a plurality of multi-stream transport packets (MTPs), the plurality of MTPs to include indications of display data for the display stream (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract), and 
compose a link layer frame from the plurality of MTPs (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract), 
wherein the display stream is a single stream transport (SST) mode display stream or a multi-stream transport (MST) mode display stream (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Applicant’s Background section of the Specification admits prior art; and specifically describes the SST and MST modes of operation, and how each must be formatted depending on which mode is being used – Originally-Filed Applicant Specification - ¶ [0002]).
Hunkins et al. disclose composing a link layer from the plurality of MTPs, but not from the LLCP packet. However, McCormack et al. disclose 
the LLCP packet (McCormack et al. disclose the link frame PPP {PPP link layer protocols can be considered as a LLC protocol}, used to govern media access control for user display data - ¶¶ [0051, 0066]) and
generate a link layer control protocol (LLCP) packet, the LLCP packet to include indications of control information for a display stream (McCormack et al. disclose the link frame PPP {PPP link layer protocols can be considered as a LLC protocol}, used to govern media access control for user display data - ¶¶ [0051, 0066]).
It would have been obvious to one of ordinary skill in the art to combine a link frame containing a link layer control protocol packet, the LLCP packet to include indications of control information for a display stream, taught by McCormack et al., with formatting a link layer frame, the link layer frame comprising a multi-stream transport packet (MTP) series including a plurality of MTPs used for Ethernet devices taught by Hunkins et al., in order to establish and terminate media connections and govern media access (McCormack et al. – - ¶¶ [0051, 0066]).

As to Claims 22 and 32, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 21; and the method of claim 31, respectively, 
the circuitry arranged to transmit the link layer frame to a sink device via a display interconnect (Hunkins et al. disclose the transmitter - ¶ [0020]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]).

As to Claims 23, 33 and 42, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 22; the method of claim 32; and the at least one non-transitory machine-readable storage medium of claim 41, respectively, 
wherein the link layer frame is compliant with the DisplayPort v 1.4 standard or the DisplayPort v 2.0 standard (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract).

As to Claims 24 and 34, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 21; and the method of claim 31, respectively, 
wherein each of the plurality of MTPs comprise 64 symbols (Hunkins et al. - ¶ [0034]).

As to Claims 25 and 35, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 24; and the method of claim 34, respectively, 
wherein each of the plurality of MTPs comprise indications of display data for a plurality of display streams, the display stream a one of the plurality of display streams (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract).

As to Claims 26 and 36, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 25; and the method of claim 35, respectively, 
wherein each of the plurality of MTPs comprise padding symbols at the end of the packet (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract).

As to Claims 28, 38 and 43, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 21; the method of claim 31; and the at least one non-transitory machine-readable storage medium of claim 41, respectively, the plurality of MTPs comprising a first MTP series and the LLCP packet a first LLCP packet, the circuitry arranged to: 
generate a second LLCP packet (McCormack et al. disclose the link frame PPP {PPP link layer protocols can be considered as a LLC protocol}, used to govern media access control for user display data - ¶¶ [0051, 0066]. McCormack et al. discloses the first and second LLCP packets – Figs. 7A and 7B); 
generate a second MTP series comprising a second plurality of MTPs (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract. McCormack et al. discloses the first and second LLCP packets – Figs. 7A and 7B); and 
compose the DisplayPort compliant link layer frame from the first and second LLCP packets and the first and second MTP series (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract. McCormack et al. discloses the first and second LLCP packets – Figs. 7A and 7B).
The motivation and obviousness arguments are the same as in Claim 21.

As to Claim 29, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 28, 
wherein the first and second MTP series comprises 1024 MPTs (Hunkins et al. disclose the transmitter - ¶ [0020]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]).

As to Claim 30, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 28, 
wherein the link layer frame comprises the first LLCP followed by the first MTP series, followed by the second LLCP, followed by the second MTP series (McCormack et al. – Figs. 7A and 7B).
The motivation and obviousness arguments are the same as in Claim 21.

As to Claim 39, the combination of Hunkins et al. and McCormack et al. discloses the method of claim 38, 
wherein the first and second MTP series comprises 1024 MPTs (Hunkins et al. disclose the transmitter - ¶ [0020]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]).
It would have been obvious to one of ordinary skill in the art to combine ***, taught by ***, with *** taught by ***, in order to *** (***).

As to Claim 40, the combination of Hunkins et al. and McCormack et al. discloses the method of claim 38, 
wherein the link layer frame comprises the first LLCP followed by the first MTP series, followed by the second LLCP, followed by the second MTP series (McCormack et al. – Figs. 7A and 7B).
The motivation and obviousness arguments are the same as in Claim 21.

As to Claim 44, the combination of Hunkins et al. and McCormack et al. discloses the at least one non-transitory machine-readable storage medium of claim 43, 
wherein the first and second MTP series comprises 1024 MPTs and wherein the link layer frame comprises the first LLCP followed by the first MTP series, followed by the second LLCP, followed by the second MTP series (Hunkins et al. disclose the transmitter - ¶ [0020]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. McCormack et al. – Figs. 7A and 7B).
The motivation and obviousness arguments are the same as in Claim 21.

As to Claim 45, the combination of Hunkins et al. and McCormack et al. discloses the at least one non-transitory machine-readable storage medium of claim 41, 
wherein each of the plurality of MTPs comprise 64 symbols (Hunkins et al. - ¶ [0034]) and wherein each of the plurality of MTPs comprise indications of display data for a plurality of display streams, the display stream a one of the plurality of display streams (Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]. Hunkins et al. disclose AUX data {plural} comprising the MTP link frames for DisplayPort with 2^16 symbols - ¶ [0035]; for video stream data - Abstract).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hunkins et al. and McCormack et al., and further in view of US 2015/0280895 A1 (Whitby-Strevens et al.).

As to Claims 27 and 37, the combination of Hunkins et al. and McCormack et al. discloses the apparatus of claim 21; and the method of claim 31, respectively, 
the circuitry arranged to encode the plurality of MTPs with a 128 bit encoding scheme (Examiner takes Official Notice that DisplayPort, taught by Hunkins et al., is known in the art to be designed with 128 bit encoding).
The combination of Hunkins et al. and McCormack et al. do not expressly disclose 128 bit/132 bit encoding. However, Whitby-Strevens et al. disclose
wherein each of the plurality of MPTs are encoded using an 8b/10b encoding, a 64b/66b encoding, or a 128b/132b encoding (Whitby-Strevens et al. - ¶ [0057]). 
It would have been obvious to one of ordinary skill in the art to combine wherein each of the plurality of MPTs are encoded using an 8b/10b encoding, a 64b/66b encoding, or a 128b/132b encoding, taught by Whitby-Strevens et al., with plurality of MPTs, taught by the combination of Hunkins et al. and McCormack et al., because DisplayPort requires it (Whitby-Strevens et al. - ¶ [0057]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444